WADDILL, Commissioner.
The appeal is from an order summarily overruling appellant’s motion to vacate the judgment whereby he was convicted of murder and sentenced to life imprisonment. That judgment was affirmed after a consideration of the merits on an appeal to this Court. Whack v. Commonwealth, Ky., 316 S.W.2d 856.
In his motion filed in the circuit court appellant alleged several grounds for vacating the judgment. Having reviewed each one we conclude that with a single exception these grounds would not possibly invalidate the judgment of conviction. It would serve no useful purpose to discuss them further. Walker v. Commonwealth, Ky., 386 S.W.2d 452; Warner v. Commonwealth, Ky., 385 S.W.2d 62, 65.
We need therefore consider only the ground of inadequacy of counsel. The trial judge took judicial notice of the fact that appellant had engaged the services of a leading criminal lawyer to represent him. Under similar facts we have previously discussed the allegation of inadequate representation by counsel and concluded that when a defendant has counsel of his own choosing he ordinarily waives the right to complain of the way in which he was represented. King v. Commonwealth, Ky., 387 S.W.2d 582. Moreover in the instant case the trial judge properly found that counsel had ably represented appellant both upon trial and upon appeal to this Court.
As in Maye v. Commonwealth, Ky., 386 S.W.2d 731, it was unnecessary to hold a hearing upon appellant’s motion.
There being no merit to appellant’s contentions of error we conclude the motion made pursuant to RCr 11.42 was properly overruled.
The judgment is affirmed.